Title: Horatio Turpin to Thomas Jefferson, 8 December 1810
From: Turpin, Horatio
To: Jefferson, Thomas


          
            Dr Sir
            8 December 1810
          
           by the death of Majr Joseph Scott of Richmond the office of Marshall for the Middle district of Virginia has become vacated Should you think you can with propriety recommend me to the President for that office Shall be very thankful to you to do so if I have any claim to a preferance it arises from my Services as an old Revolutionary officer and Death has made Such havock among us that I expect but few of these will offer for the Post.
          
            I am Dr Sir with Respect Yr mo Obdt
            
 Horo Turpin
          
         